t c memo united_states tax_court rockwell banker petitioner v commissioner of internal revenue respondent docket no filed date rockwell banker pro_se karen n sommers for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all - - rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to miscellaneous_itemized_deductions in excess of amounts conceded by respondent and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in spring valley california when the petition in this case was filed petitioner and judy barber ms barber were married in date consequently petitioner resided with ms barber until date on date petitioner moved out of the marital home because of marital difficulties petitioner's marriage to ms barber was annulled on date petitioner and ms barber filed a joint federal_income_tax return for the year on their federal_income_tax return petitioner and ms barber claimed miscellaneous_itemized_deductions of dollar_figure in the case of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of the adjusted_gross_income see sec_67 after applying the 2-percent limitation petitioner and ms barber claimed miscellaneous_itemized_deductions of dollar_figure on their joint federal_income_tax return petitioner and ms barber reported gross_income in the amount of dollar_figure petitioner's share of the gross_income was dollar_figure the balance of the gross_income reported on the joint_return was attributable to ms barber petitioner and ms barber both signed the joint_return respondent determined that petitioner is not entitled to the miscellaneous deductions he claimed on his federal_income_tax return in a related case barber v commissioner docket no 10083-98s involving the taxable_year respondent agreed to a reduced deficiency the reduced deficiency in that case resulted from respondent's concession that ms barber had substantiated claimed job expenses and miscellaneous deductions of dollar_figure accordingly respondent in this case has conceded that petitioner is entitled to miscellaneous_itemized_deductions of dollar_figure petitioner has failed to introduce evidence that demonstrates that he is entitled to claim miscellaneous_itemized_deductions in excess of the amount conceded by respondent deductions are a matter of legislative grace see 503_us_79 292_us_435 a taxpayer bears the burden of q4e- substantiating the amount and purpose of the deductions claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs moreover taxpayers are reguired to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs therefore we hold that petitioner is not entitled to claim miscellaneous_itemized_deductions in excess of the amount conceded by respondent sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 on the basis of the record we find that petitioner has failed to demonstrate that he was not negligent and also has failed to show that he did not disregard rules and regulations - - petitioner has failed to furnish evidence that would substantiate his claimed miscellaneous_itemized_deductions petitioner's argument that he relied entirely on ms barber with respect to the amount of the deductions is unavailing such reliance does not establish a lack of negligence petitioner signed the joint federal_income_tax return and had a responsibility to check the accuracy of the return see calhoun v commissioner tcmemo_1992_189 we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 decision will be entered under rule
